Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 12/30/2019, in which, claim(s) 1-18 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 12/30/2019 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 recites the limitation “the captured imagery of the digital video program” (emphasis added).  There is insufficient antecedent basis for the term “the captured imagery” (emphasis added) limitation in the claim.
Dependent claims 2-10 and 12-13 are rejected for at least in part for incorporating the deficiency of claims 1 and 11 as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuval (Pub. No.: US 2002/0164047 A1) in view of Kim et al. (Pub. No.: US 2008/0256647 A1; hereinafter Kim).
Regarding claim 1, Yuval discloses an automated process to automatically detect a pirated copy of a digital video program by a computing device having a processor and a memory, wherein the automated process comprises:
recognizing, by the processor of the computing device, a digital code that is visible in the captured imagery of the digital video program (detecting watermarks from the digital contents received [Yuval; ¶45-55]);
upon recognizing the digital code, transmitting the digital code from the computing device to a remote processing system via a digital network (the content player send the request for the certificates, based on the watermark to determines if the playback is allow [Yuval; ¶45-55]); and
in response to a subsequent message from the remote processing system indicating that the captured imagery is the pirated copy of the digital video program, suspending further processing of the captured imagery of the digital video program by the computing device (if the certificates matches the mark content by hashes, permissible, rights, etc., the content player is allow to play or copy marked contents. If not match or illegal, stop the play/copy action [Yuval; ¶45-55]).

In particular, Kim teaches extracting of fingerprint and other information, sending the fingerprint and information to digital rights management systems to validated the fingerprints and if valid, allow playback/copying of digital contents, if determine illegal copy, stop and report to authority [Kim; ¶24, 42-44]. It would have been obvious before the effective filing date of the claimed invention to modify Yuval in view of Kim to send the watermarks to the DRM system for faster and safer validation, in case the certificate can be hi-jacked.

Regarding claim 2, Yuval-Kim combination discloses the automated process of claim 1 wherein the computing device is a playback device, and wherein the suspending comprises ceasing playback of the digital video program (playback of digital content, and stop the copy/playback [Yuval; ¶45-55]).

Regarding claim 3, Yuval-Kim combination discloses the automated process of claim 1 wherein the computing device is an image capture device, and wherein the suspending comprises ceasing further capture of the digital video program (the computing device is a playback device of claim 2 is rejected, as image capturing device is of different enablement [Yuval; ¶45-55]).

claim 4, Yuval-Kim combination discloses the automated process of claim 1 wherein the digital code is optically present within captured imagery of a motion picture presentation (watermark on the digital content [Yuval; ¶45-55]).

Regarding claim 5, Yuval-Kim combination discloses the automated process of claim 4 wherein the digital code identifies a theater that is presenting the motion picture being captured (the digital code of claim 4 is rejected, as motion picture being captured is of different enablement [Yuval; ¶45-55]).

Regarding claim 6, Yuval-Kim combination discloses the automated process of claim 5 wherein the remote processing system maintains a database of digital codes that are associated with various theaters to thereby identify the theater that is presenting the captured motion picture (the databases of fingerprints and information from the DRM server [Kim; ¶24, 42-44]. The motivation is to create a faster and safer validation, in case the certificate can be hi-jacked.

Regarding claim 7, Yuval-Kim combination discloses the automated process of claim 6 wherein the digital code is modulated into the motion picture content prior to distribution of the motion picture to the theater (the watermark is embedded to the digital content before distribution [Yuval; ¶45-55]).

Regarding claim 8, Yuval-Kim combination discloses the automated process of claim 1 wherein the digital code is a steganography code (the watermark is embedded to the digital content before distribution [Yuval; ¶45-55]).

Regarding claim 9, Yuval-Kim combination discloses the automated process of claim 1 wherein the digital code is embedded in the motion picture content by modulating the intensity of pixels of the motion picture content imagery (the watermark is embedded to the digital content before distribution [Yuval; ¶45-55]).

Regarding claim 10, Yuval-Kim combination discloses the automated process of claim 9 wherein the recognizing comprises analyzing intensities of pixels of the captured imagery that visually represent the rendered motion picture content imagery (the watermark is embedded to the digital content before distribution and is detected when executed [Yuval; ¶45-55]).

The requirements for claims 11-18 is substantially the same as rejected claims 1-10.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432